DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/3/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-7, 10, 11 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, Applicant argued at Page 5 that the JP ‘240 reference relates to the difference in thermal expansion coefficient of the joining material used to bond the honeycomb segments and not the coating material used to coat the outer peripheral surface.  This argument is moot since Ono is presently cited which explicitly discloses controlling the ratio of thermal expansion coefficients for a honeycomb and an outer peripheral coating layer to prevent peeling and cracks.

Regarding Applicant’s argument at Pages 8-9 that Okamura does not disclose the thermal expansion coefficient of the honeycomb structure.  The Office notes that even if Okamura is silent with respect to the thermal expansion coefficient of the honeycomb structure and the ratio of the thermal expansion coefficient of the outer periphery coating relative to the thermal expansion coefficient of the honeycomb, Ono which is presently cited is prior art disclosing the relationship of controlling the claimed ratio in a range of 0.75 to 1.25 to a prevention of peeling and cracking with an example at 0.97.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to control the 
Applicant’s argument at Page 10 that since claims 4-7, 9, and 13 depend from claim 1 and claim 11 depends from claim 10, they are allowable is moot for the same reasons above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, 9, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the silicon carbide honeycomb structure" in Lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5-7, 10-11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamura et al (US 20110224071) and in further view of Kono et al (US 2012/0225768) and in further view of Iwamoto et al (US 2010/0112280) and in further view of Ono et al (JP 2010001204 citations from the Machine Translation provided with this office action).
Regarding Claim 1, Okamura discloses an outer periphery coating material comprising:
(1) a laser-coloring powder that is preferably silicon carbide; 
(2) a ceramic powder other than the laser-coloring powder preferably selected from cordierite, silicon nitride, alumina, mullite, zirconia, zirconium phosphate and aluminum titanate; and 
(3) colloidal silica (i.e. silicon dioxide) as an inorganic binder (see [0049-0055]).  
Okamura further discloses the laser-coloring powder in an amount of 20 to 400 parts by mass relative to 100 parts by mass of the ceramic powder and colloidal silica in an amount of 20 to 35 parts by mass of the total of the laser-coloring powder and ceramic powder (see [0044-0045] and [0055]).  Based on the parts by mass, Okamura therefore discloses the coating material encompassing silicon carbide and colloidal silica as a ceramic powder (A) in an amount from 38% to 83% of the coating and where the concentration of silicon carbide in (A) ranges from 32% to 80% relative to 68% to 20% silicon dioxide as colloidal silica.  

Okamura does not specifically disclose the coating material comprising 20 to 75% by mass of ceramic powder (A) comprising 55 to 95% by mass of silicon carbide and 5 to 30% by mass of silicon dioxide. Okamura also does not specifically disclose the particles having a D50 in the range of 8 to 30 µm.  Okamura also does not specifically disclose the particles having a D10 in the range of 1 to 4 µm and a D90 from 20 to 75 µm.  Okamura also does not disclose a ratio of thermal expansion coefficient of the outer periphery-coated layer after drying the coating material at 600°C for 30 minutes to a thermal expansion coefficient of the silicon carbide-based honeycomb structure is from 0.8 to 1.1.
Regarding the claimed ranges for the silicon carbide and silicon dioxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where a powder comprising silicon carbide and silica is in any workable or optimum range overlapping with the disclosed range including the claimed range for powder (A) and expect to produce a coating material suitable for outer-peripheral coating of honeycombs.
Regarding D50, Kono discloses a coating material comprising a ceramic powder aggregate having only one peak in a particle size distribution and an average particle size (i.e. D50) of 23 to 39 µm (see [0012]).  Kono further discloses that the coating material covering the outer periphery of a honeycomb structure hardly cracks or peels upon drying (see [0010]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the 
Regarding a D10 from 1 to 4 µm and a D90 from 20 to 75 µm, Iwamoto discloses coating materials for honeycomb structures where D10 is less than 50 µm and D90 is greater than 4 µm (see [0010]).  Iwamoto further discloses that the coating material inhibits sink generation when applied to the outer face of the honeycomb and inhibits generations if defects such as cracks (see [0001] and [0008]).  Iwamoto further discloses the example where D10 is 1.4 µm and D90 is 65 µm (see Page 4, Table 1).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where the powder has D10 of 1.4 µm and D90 of 65 µm as disclosed by Iwamoto including the claimed range in order to produce a coating material that will not crack from sink generation.
	Regarding a ratio of thermal expansion coefficient of the outer periphery-coated layer after drying at 600°C for 30 minutes to a thermal expansion coefficient of the silicon-carbide based honeycomb structure is from 0.8 to 1.1, Ono discloses a honeycomb unit wherein the ratio of thermal expansion of a honeycomb and an outer peripheral coat layer is in the range of 0.75 ≤ κc / κh ≤ 1.25 (see Abstract, Solution).  Ono further discloses that this provides a honeycomb structure which is hard to generate exfoliation and cracks in the interface of a honeycomb unit and an outer peripheral coat layer (see Abstract, Problem to be Solved).  Ono further 
Regarding Claims 5-6, Okamura discloses a ceramic powder other than the laser-coloring powder preferably selected from cordierite, silicon nitride, alumina, mullite, zirconia, zirconium phosphate and aluminum titanate (see [0050]) which encompasses powder (B).  
Regarding 20 to 50% by mass, based on the disclosed parts by mass Okamura discloses the coating material comprising 17 to 62% by mass of powder B. It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where the ceramic powder is in any workable or optimum range overlapping with the disclosed ranges including the claimed range for powder (B) and expect to produce a coating material suitable for Okamura’s outer-peripheral coating of honeycombs.

Regarding Claim 7, it would have been also obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where powder (B) has average particle size in any workable or optimum range overlapping with 23 to 39 µm disclosed by Kono including the claimed range in order to produce a coating material that will not crack or peel upon drying.
Regarding Claim 10, Okamura discloses the honeycomb structure comprising silicon carbide (see [0069]).  
Okamura further discloses an outer periphery coating material comprising:
(1) a laser-coloring powder that is preferably silicon carbide; 
(2) a ceramic powder other than the laser-coloring powder preferably selected from cordierite, silicon nitride, alumina, mullite, zirconia, zirconium phosphate and aluminum titanate; and 
(3) colloidal silica (i.e. silicon dioxide) as an inorganic binder (see [0049-0055]).  
Okamura further discloses the laser-coloring powder in an amount of 20 to 400 parts by mass relative to 100 parts by mass of the ceramic powder and colloidal silica in an amount of 20 to 35 parts by mass of the total of the laser-
Regarding the coating for a silicon carbide honeycomb, the claim limitation is not limiting on the coating material.  
Okamura does not specifically disclose the coating material comprising 20 to 75% by mass of ceramic powder (A) comprising 55 to 95% by mass of silicon carbide and 5 to 30% by mass of silicon dioxide.  Okamura also does not specifically disclose the particles having a D50 in the range of 8 to 30 µm.  Okamura also does not specifically disclose the particles having a D10 in the range of 1 to 4 µm and a D90 from 20 to 75 µm.  Okamura also does not disclose a ratio of thermal expansion coefficient of the outer periphery-coated layer to a thermal expansion coefficient of the silicon-carbide based honeycomb structure is from 0.8 to 1.1
Regarding the claimed ranges for the silicon carbide and silicon dioxide, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where a powder comprising silicon carbide and colloidal silica is in any workable or optimum range overlapping with the disclosed range including the claimed range for powder (A) and expect to produce a coating material suitable for outer-peripheral coating of honeycombs.

Regarding the D50, Kono discloses a coating material comprising a ceramic powder aggregate having only one peak in a particle size distribution and an average particle size (i.e. D50) of 23 to 39 µm (see [0012]).  Kono further discloses that the coating material covering the outer periphery of a honeycomb structure hardly cracks or peels upon drying (see [0010]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura where the silicon carbide and colloidal silica are formed as aggregates having average particle size in any workable or optimum range overlapping with 23 to 39 µm disclosed by Kono including the claimed range in order to produce a coating material that will not crack or peel upon drying.
Regarding a D10 from 1 to 4 µm and a D90 from 20 to 75 µm, Iwamoto discloses coating materials for honeycomb structures where D10 is less than 50 µm and D90 is greater than 4 µm (see [0010]).  Iwamoto further discloses that the coating material inhibits sink generation when applied to the outer face of the honeycomb and inhibits generations if defects such as cracks (see [0001] and [0008]).  Iwamoto further discloses the example where D10 is 1.4 µm and D90 is 65 µm (see Page 4, Table 1).  It would have been obvious to one of ordinary skill in 
	Regarding a ratio of thermal expansion coefficient of the outer periphery-coated layer to a thermal expansion coefficient of the silicon-carbide based honeycomb structure is from 0.8 to 1.1, Ono discloses a honeycomb unit wherein the ratio of thermal expansion of a honeycomb and an outer peripheral coat layer is in the range of 0.75 ≤ κc / κh ≤ 1.25 (see Abstract, Solution).  Ono further discloses that this provides a honeycomb structure which is hard to generate exfoliation and cracks in the interface of a honeycomb unit and an outer peripheral coat layer (see Abstract, Problem to be Solved).  Ono further discloses examples where the ratio of the thermal expansion of the coat layer is κc / κh is 0.97 (see the Examples 2-8 and Table at [0094]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura, Kono, and Iwamoto where the ratio of thermal expansion between the honeycomb and the outer peripheral coat is 0.97 as disclosed by Ono in order to prevent the peeling and cracking of the outer peripheral coating layer from the honeycomb as disclosed by Ono.

	Regarding Claim 13, Okamura discloses a method for applying the coating comprising applying the coating to honeycomb structures and drying (see [0097]).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Kono, Iwamoto, Ono as applied to Claim 1, and in further view of Uoe et al (US 2013/0268303).
As applied to Claim 1, Okamura, Kono, Iwamoto, and Ono discloses a coating material comprising 20 to 75% by mass of a powder comprising silicon carbide and colloidal silica and the powder comprising 55% to 95% mass of silicon carbide where D10 is 1.4 µm, D50 is in a range of 23 to 39 µm, and D90 is 65 µm, and a ratio of thermal expansion coefficient of the outer periphery coating layer after drying at 600°C for 30 minutes to a honeycomb structure is from 0.8 to 1.1.

Okamura, Kono, Iwamoto, and Ono do not specifically disclose a ceramic powder that is a grinding scrap or crushed powder of the silicon carbide-based honeycomb structure.
Uoe discloses a process for production of honeycomb structures comprising preparing a pasty plugging material comprising ceramic powders are reused from scrap pieces of ceramics obtained in the process of producing honeycomb and pulverized damaged products of honeycomb structure (see [0077]).  Uoe discloses that this reduces the raw material costs (see [0077]).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material for silicon carbide honeycomb structure as disclosed by Okamura, Kono, Iwamoto, and Ono where the ceramic powder is scrap or crushed powder of the honeycomb structures as disclosed in Uoe in order to reduce the raw material costs and to reduce the difference in thermal expansion coefficient.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okamura, Kono, Iwamoto and Ono, as applied to Claim 1, and in further view of .
As applied to Claim 1, Okamura, Kono, Iwamoto, and Ono discloses a coating material comprising 20 to 75% by mass of a powder comprising silicon carbide and colloidal silica and the powder comprising 55% to 95% mass of silicon carbide where D10 is 1.4 µm, D50 is in a range of 23 to 39 µm, D90 is 65 µm, and a ratio of thermal expansion coefficient of the outer periphery coating layer after drying at 600°C for 30 minutes to a honeycomb structure is from 0.8 to 1.1.
Okamura, Kono, Iwamoto, and Ono do not disclose the coating material comprising 0.1 to 4% of hollow particles containing organic substances, and wherein the hollow particles have D50 from 35 to 55 µm.
Watanabe discloses outer periphery coating material comprising organic hollow balloon-like filler and where the outer periphery material having porosity thus producing an effect that generation of cracks in the honeycomb structure is suppressed and soot regeneration efficiency is improved (see [0042-0043]).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura, Kono, Iwamoto, and Ono where the coating material comprises hollow resin particles as a pore-forming material as disclosed by Watanabe in order to suppress cracks as also suggested by Watanabe.
Regarding the content and D50 of the hollow resin particles, Takahashi discloses a joining material for coating the side surfaces of honeycomb segments, the joining material comprising an ceramic aggregate and a pore former (see [0072-0075]).  Takahashi discloses the pore former comprising resin balloon (i.e. 
It would also have been obvious to one of ordinary skill in the art at the time of filing of the invention to prepare the coating material as disclosed by Okamura, Kono, Iwamoto, and Ono where the coating material comprises pore-forming material in any workable or optimum range for D50 and addition amount overlapping with Takahashi including the claimed range and expect to produce a coating layer with porosity that improves heat shock resistance and suppresses crack generation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        3/24/2022